Title: A. G. Gano and Others to James Madison, 13 March 1835
From: Gano, A. G.,Riddle, A. N.
To: Madison, James


                        
                            
                                Venerable Sir 
                            
                            
                                
                                    Cincinnati
                                
                                 March 13th 1835
                            
                        
                        
                        
                        On the seventh proximo the native Citizens of Ohio celebrate the Anniversary of her first Settlement in 1788—
                        The event has not before been commemorated, and the committee of Arrangement for that purpose, have had
                            plenary powers to give it all the moral effect which can be produced by the presence of persons whose commanding agency in
                            redeeming the wilderness of yesterday from its natural uses to the nobler Support of a free people is known and recognized
                            wherever our history has been read.
                        The institutions of our whole country have received much of their proportion and excellence from your hands,
                            and to your works has the Western Country been especially indebted in the formation of its respective governments. Even
                            the stillness of your retreat, has not prevented a frequent reference to our obligations to you as one of the
                            distinguished characters yet alive who protected our infancy and fostered our riper years; whose services to us can only
                            be acknowledged not repaid—The fullness of your reward is not to be gathered on this Stage of Action; but as far as
                            gratitude can go we hope very soon to be able to discharge our great debt to you—We will regret it more than words can
                            convey if infirmity should prevent you from taking of our hospitality in this City according to the tenor of this
                            invitation at our Approaching celebration. Yours with profound regard
                        
                            
                                A: G: Gano.
                            
                        A. N RiddleCommittee on behalf of the Genl Comm. of Arrgts
                    